COURT OF APPEALS FOR THE
                                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                                        ORDER ON MOTION

Cause number:                       01-12-00849-CV
Style:                              Melvin Raymond Schield, Jr.
                                    v Dianna Lee Schield
Date motion filed*:                 July 9, 2013
Type of motion:                     Motion for extension of time to file brief
Party filing motion:                Appellant
Document to be filed:               Appellant’s brief

Is appeal accelerated?         No

If motion to extend time:
         Original due date:                                July 15, 2013
         Number of previous extensions granted:               0              Current Due date: July 15, 2013
         Date Requested:                                   Additional 6 months

Ordered that motion is:

                    Granted in part
                     If document is to be filed, document due: October 14, 2013
                              The Court will not grant additional motions to extend time absent extraordinary circumstances
                    Denied
                    Dismissed (e.g., want of jurisdiction, moot)
                    Other: _____________________________________




Judge's signature:       _/s/ Jim Sharp


Panel consists of        ____________________________________________

Date: July 31, 2013




November 7, 2008 Revision